Citation Nr: 1625443	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-26 499A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic rotator cuff tendonitis and degenerative changes of the right shoulder prior to August 31, 2011, and 20 percent thereafter (minor extremity).

2.  Entitlement to an initial rating in excess of 10 percent for residuals of superior labral tear from anterior to posterior (SLAP) of the left shoulder with chronic infraspinatus tendonitis (major extremity).

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to October 12, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions issued by the VA Regional Office (RO) in Oakland, California that granted service connection for chronic rotator cuff tendonitis and degenerative changes of the right shoulder, evaluated as 10 percent disabling effective April 4, 2008, and 20 percent from August 31, 2011, and residuals of left shoulder SLAP tear with chronic infraspinatus tendonitis, evaluated as 10 percent disabling from April 4, 2008.  The Veteran seeks higher initial ratings.

In February 2011, the Veteran raised the issue of entitlement to TDIU.  The Board notes that, by rating decision issued in June 2014, a 100 percent disability rating was granted for anxiety disorder with panic attacks and depression, effective October 12, 2012.  Hence, the issue of TDIU on and subsequent to that date is moot.  See Vettese v. Brown, 7 Vet.App. 31, 34-35 (1994) ("TDIU presupposes that the rating for the condition is less than 100%"); Holland v. Brown, 6 Vet.App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled").  However, the issue the Veteran's entitlement to TDIU prior to October 12, 2012, remains on appeal.

Following review of the record, the issues of entitlement to higher ratings for right and left shoulder disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, prior to October 12, 2012, the Veteran's service-connected disabilities precluded substantially gainful employment consistent with his education and occupational history.


CONCLUSION OF LAW

The criteria for TDIU were met prior to October 12, 2012. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.7 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

From the outset, the Board reiterates that the Veteran has been assigned a 100 percent disability rating for his service-connected anxiety disorder with panic attacks and depression, effective October 12, 2012, thereby rending moot the issue of the Veteran's entitlement to a TDIU on or after October, 12, 2012.  Thus, the issue presently before the Board is the Veteran's entitlement to TDIU prior to October 12, 2012.  
 
The Veteran asserts that he is entitled to TDIU prior to October 12, 2012.  The Board agrees.  

Under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities; provided that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Prior to October 12, 2012, the Veteran was service connected for anxiety disorder, rated 50 percent disabling, right shoulder disability, rated between 10 and 20 percent, tinnitus, rated 10 percent, left shoulder disability, rated 10 percent and right ear hearing loss, rated non-compensable.  As of November 9, 2010, the Veteran's combined disability evaluation was 70 percent.  He therefore met the threshold criteria for a schedular TDIU under 38 C.F.R. § 4.16(a).  The question that remains, then, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  

As noted above, in February 2011 the Veteran raised the issue of his entitlement to TDIU.  In April 2011, the Veteran filed a VA Form 21-8940, Application for Increased Compensation based on Unemployability.  Therein, the Veteran indicated that he had worked as a mechanic from 2008 through the present and also performed odd jobs.  He also reported occupational experience as a millwright.  The Veteran indicated that he completed high school and had "Honda dealer" training and welding training.  In a statement received in April 2011, the Veteran stated that he had intense bilateral shoulder pain resulting in substantial physical disability, as well as panic attacks that made it impossible to work in his field or other skilled or unskilled positions.  

A VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits was received in April 2011 from the Veteran's employer, Fort Bragg Rent-All.  It was noted that the appellant had been employed from June 2010 through February 2011.  It was indicated that he worked 29 hours a week as a mechanic, adjusted for the heavy season with reduced hours during the winter.  It was reported that he left employment because he could no longer perform his duties due to disability, but had lost no time from work during that period and had no concessions at work on account of such.  

Initially, the Board notes that, despite his shoulder and psychiatric symptomatology, the Veteran appears to have been fully employed prior to March 2011.  A statement from his employer, as well as by Veteran on VA examination in April 2011 indicates that he had missed no time from work on account of service-connected symptomatology.  Therefore, prior to March 2011, there is no indication that the appellant was unemployable.  

However, in reviewing the evidence since March 2011 and prior to October 12, 2012, the evidence reflects that the Veteran had significant work-related limitations, particularly due to his service-connected bilateral shoulder disability. The Board acknowledges that the Veteran's orthopedic surgeon recommended that he transition into lighter employment, and an August 2011 VA examiner found that while the appellant was not able to perform work as a mechanic or a welder anymore, he was able to perform light and/or sedentary work.  Nevertheless, the Board finds that given the Veteran's education, special training, and previous work experience, and, in considering the totality of the record before the Board, the evidence is at least in equipoise as to whether the Veteran could obtain and engage in substantial gainful employment prior to October 12, 2012.  In that regard, an April 2011 VA examination report reflects the examiner's opinion that the Veteran's ability to maintain employment was somewhat challenged by his anxiety disorder, but that he was able to work successfully with limitations, and that current unemployment was reportedly due to medical problems versus psychiatric conditions.  Additionally, although the August 2011 VA examiner opined that the Veteran was able to perform light and/or sedentary work, he also opined that Veteran's shoulder conditions impacted his ability to work in that he had mostly worked as a mechanic or a welder, was not able to work in that capacity anymore, and was "not employable in his usual profession." 

In view of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran was precluded from obtaining and engaging in substantial gainful employment prior to October 12, 2012, consistent with his education, special training, and previous work experience, and the limitations due to symptoms associated with his multiple service-connected disorders.  38 U.S.C.A. § 5107; Gilbert, 1 Vet.App. 49 (1990).  Accordingly, TDIU is granted prior to October 12, 2012.  

ORDER

Entitlement to TDIU prior to October 12, 2012, is granted.  


REMAND

The Veteran asserts that the symptoms associated with his service-connected right and left shoulder disorders have been more severely disabling than reflected by the currently assigned disability evaluations since the inception of the claim and warrant higher ratings.  

The record reflects that the Veteran was last afforded a VA compensation and pension examination of the shoulders in August 2011.  The Court of Appeals of Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As such, the appellant will be scheduled for a current VA examination of the right and left shoulders.

Review of the record also discloses that the appellant appears to receive VA outpatient treatment for his shoulder disabilities.  The most recent records are dated through February 2015.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, pertinent records dating from March 2015 should be requested and associated with the electronic record. 

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve all pertinent VA outpatient records dating from March 2015 through the present and associate with the claims folder.  All attempts to request the records should be documented. 

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate VA examiner to evaluate the severity of his service-connected right and left shoulder disabilities.  The examiner must be provided access to the appellant's Virtual VA/VBMS file.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected shoulder disorders, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


